DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species I (claims 2-9) with traverse in the reply filed on 09/22/2022 is acknowledged. The traversal is on the ground that examination of all the claims in the application can be made without serious burden. This is not found persuasive for the seasons stated in the Requirement for Restriction/Election dated 08/22/2022. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 and 14-20 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 18 recites “a position of each ghost image” which is confusing because there is only one ghost image defined earlier (claim 14, line 2).
Claim 18 recites the limitation “the second training image”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by HUANG (US 2016/0307350). 

Regarding claim 1, HUANG discloses a method for combining multiple images (Figs. 4&6), comprising: 
determining a first target mapping matrix (corresponds to “Final Homography” in HUANG) based on a first image and a second image (Fig. 6, the Final Homography is determined based on the two inputs images), wherein the first target mapping matrix is associated with a target correspondence between the first image and the second image (Fig. 6, steps 610-622, and pg. [0126]. The Final Homography is associated with the overlap regions (i.e., a target correspondence) between the two images); 
combining the first image and the second image into a combined image based on the first target mapping matrix (Fig. 4, merger 417, pg. [0042], [0128]); and 
outputting the combined image (pg. [0128], “a single panoramic video stream to be transmitted to the remote end of the video conference”).

Claims 19-20 have been analyzed and are rejected for the same reasons as outlined above in the rejection of claim 1. HUANG’s system is computer-based (pg. [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2016/0307350), and in view of Sibiryakov (US 2010/0021065).  

Regarding claim 2, HUANG discloses the method according to claim 1, further comprising: 
determining an initial mapping matrix (Fig. 6, step 607 and pg. [0121] “The initial homography may be a 3x3 matrix”) based on matching features between the first image and the second image, wherein the initial mapping matrix is associated with an initial correspondence between the first image and the second image (Fig. 6, step 607 and pg. [0121] “This initial homography will approximately transform all of the pixels of the right image to the perspective of the overlapped region of the left image”); and 
determining the first target mapping matrix based on an overlapping portion between the first image and the second image (Fig. 6, and pg. [0126]).
 HUANG states (pg. [0120]) that the overlapping portion “between left and right images is detected at 604 based on a known method”.
HUANG does not expressly disclose that the overlapping portion is determined based on the initial mapping matrix.
In the same field of endeavor, Sibiryakov discloses determining the overlapping portion based on the two images and the initial mapping matrix (Fig. 3 and pg. [0069], “determine a region of overlap and the number of inliers among the interest points in that region of overlap based on an estimated homography”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sibiryakov with that of HUANG to yield the invention as described in claim 2. This combination could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claim 3, HUANG in view of Sibiryakov discloses the method according to claim 2, further comprising: 
determining a first set of feature points in the first image; and determining a second set of feature points in the second image, each feature point of a subset of the second set of feature points corresponding to one of the first set of feature points (HUANG, pg. [0016] “(SIFT) method is commonly used … to detect feature points. Each feature is associated with a descriptor for iterative matching to find the corresponding feature points”), 
wherein determining the initial mapping matrix is further based on the feature points of the subset of the second set of feature points and the corresponding feature points in the first set of feature points (HUANG, pg. [0016], [0019]-[0020] “With a set of matched feature points, the parameters of homography transformations can be estimated”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2016/0307350) in view of Sibiryakov (US 2010/0021065), and further in view of Glinec et al. (hereafter referred to as “Glinec”, US 2016/0014396).  

Regarding claim 4, HUANG in view of Sibiryakov discloses the method according to claim 3. HUANG discloses that the algorithm RANSAC is commonly used to match the features points (Fig. 3 and pg. [0016]).
Claim 4 simply recites the basics of the well-known RANSAC algorithm. As for example disclosed in more details in Glinec (pg. [0039] “extract feature descriptors …match image descriptors using an exhaustive search algorithm, …RANSAC … computing the distance … transformation matrix which had the highest number of matches … is selected as the transformation matrix”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of HUANG, Sibiryakov and Glinec.

Regarding claim 5, HUANG in view of Sibiryakov and Glinec discloses the method of according to claim 4. Glinec discloses (pg. [0039]) “computing the distance between the transformed first point from the match and the target second point from the match. The match is said to agree with the transform if the distance falls below a predetermined threshold”. 
Glinec does not expressly disclose the predetermined threshold to be 128 pixels.
	It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 5 from the teachings of HUANG, Sibiryakov and Glinec.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2016/0307350) in view of Sibiryakov (US 2010/0021065), and further in view of Wu et al. (hereafter referred to as “Wu”, US 2017 /0019594).  

Regarding claim 6, HUANG in view of Sibiryakov discloses the method according to claim 2, the method further comprising: 
mapping the first image to an image space of the second image based on the initial mapping matrix (HUANG, Fig. 6, step 607, pg. [0121]); 
determining a region of interest (ROI) based on the overlapping potion of the mapped first image and the second image (HUANG, Fig. 6, step 604, pg. [0120]. Sibiryakov, Fig. 3 and pg. [0069]); 
determining a first set of HUANG, Fig. 6, step 610 and pg. [0122], “detect edge pixels in overlap regions of both let & right images”).
HUANG does not expressly disclose using corner points.
However, as stated in Wu (pg. [0012]), “feature detection is meant to find repeatable and distinctive key points, such as corners, edges, unique blobs, or other distinctive subject matter that is commonly found in overlapping sections of two or more images”.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 6 from the teachings of HUANG, Sibiryakov and Wu. 

Regarding claim 7, HUANG in view of Sibiryakov and Wu discloses the method according to claim 6, wherein determining the first target mapping matrix is further based on the first set of corner points and the second set of corner points (see analysis of claim 6. HUANG, Fig. 6, steps 610-622 and Wu, pg. [0012]).

Regarding claim 8, HUANG in view of Sibiryakov and Wu discloses the method according to claim 6, but fails to expressly teach the remaining limitations of claim 8. 
However, as disclosed in HUANG (Fig. 5 and pg. [0115]-[0116]), the matching is updated periodically to account for motion inside each overlapped region of the two images. Motion causes an object to move from a first position (i.e., first set of corner points) to a new position (i.e., third set of corner points). In consequence, updated matching involves “determining a third set of corner points in the first image based on the second set of corner points in the second image, wherein each corner point in the third second set of corner points corresponds to a corner point in the second set of corner points and corresponds to a corner point in the first set of corner points”.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of HUANG, Sibiryakov and Wu.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2016/0307350), and in view of KLAIMAN (US 2020/0279354).  

Regarding claim 14, HUANG discloses the method according to claim 1, wherein the combined image of the first image and the second image comprises a ghost image, wherein the ghost image is a defect within the combined image (pg. [0017]).
 HUANG is silent on eliminating the ghost image from the combined image based on applying a neural network to the combined image.
However, using neural network to correct defects in image is well known in the art. KLAIMAN, for example, discloses using neural network to remove defects/artifacts in images (Fig. 2, unit 218, pg. [0034]). 
The benefit of using neural network is well known. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of KLAIMAN with that of HUANG to yield the invention as described in claim 14. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results. 

Regarding claim 15, HUANG in view of KLAIMAN discloses the method according to claim 14, KLAIMAN further teaches: generating a plurality of training sets, each training set comprising a first training image (KLAIMAN, Fig. 2, unit 208) and a second training image (Fig. 2, unit 210), wherein the second training image comprises a copy of the first training image imparted with at least one ghost image (Fig. 2, units 230-236, pg. [0036] “takes each of the original images as input and outputs a degraded version of said image”); and training the neural network by using the plurality of training sets (KLAIMAN, Fig. 2, Training sets are generated by 210 to train artifacts removal logic 218).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2016/0307350) in view of KLAIMAN (US 2020/0279354), and further in view of Gould et al. (hereafter referred to as “Gould”, US 2019/0294924).  

Regarding claim 18, HUANG in view of KLAIMAN discloses the method according to claim 14.  KLAIMAN discloses (Fig. 2) generating training images (210) to train neural network for artifacts removal (218), but fails to expressly disclose wherein an output of the neural network comprises an indication mask indicating a position of each artifact (ghost image) for the second training image.
However, it is common to use masks in neural network training for object detection, as for example disclosed in Gould (pg. [0003]). Gould discloses training neural network for object detection using training images and pixelwise masks to denote the location of objects. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gould with that of HUANG and KLAIMAN to yield the invention as described in claim 18.

Allowable Subject Matter
Claims 9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666